Citation Nr: 1138331	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1951 to July 1953 and from October 1953 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran has been adequately notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran testified in June 2011 that he required the aid and assistance of his spouse due to his service-connected disabilities.  He indicated, however, that his ability to care for himself was due in pertinent part to his vision problems as a result of glaucoma and neurological problems which had resulted in falls.  The Board notes that the Veteran has not established service connection for an eye or vision disability and that it has not been established that his neurological symptoms are related to his service-connected osteoarthritis of the lumbar spine.  

The medical evidence of record includes a November 2007 VA examination report which found the Veteran's service-connected disabilities were not the major causes of his inability to assist himself and that his required assistance was due to his nonservice-connected emphysema and hypoxemia.  An August 2008 private medical report noted the Veteran had extremely painful spinal disease and that he was on chronic high dose narcotics.  It was further noted that he had right leg instability and neuropathy with repeated falls such that he could not be left unattended.  

It is also significant to note that the Veteran testified that he recently underwent surgical procedures for his eyes and that he had been advised not to drive because of the medication prescribed for his service-connected osteoarthritis.  VA treatment records included in the claims file were last obtained in August 2009.  

The Board notes that a Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the evidence of record, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to clarify if he wishes to raise a claim for entitlement to service connection for eye or vision disabilities as a result of active service or which have developed or were aggravated by a service-connected disability.  Appropriate development and adjudication should be taken upon his response.

2.  The Veteran should also be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to issue on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records created since August 2009.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA aid and attendance examination for an opinion as to the degree for functional impairment due to his service-connected disabilities.  The examiner should address the extent to which his service-connected disabilities or any medication employed for relief of his related symptoms, including for his lumbar spine osteoarthritis disability, has resulted in a neurological disorder.  All indicated tests and studies are to be performed.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  A specific determination should be provided as to whether service connection may be established for an additional spinal disease manifested by neurological symptomatology.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



